El Juez Asociado Señoe Wolf,
emitió la opinión del tribunal.
Se trata de una moción solicitando se aclare nuestra reso-lución desestimando el recurso. Sucedió que al tener al de-mandante por desistido de su acción de daños y perjuicios, la corte agregó las palabras “a su perjuicio.” Antes de eso el demandante babía obtenido la suspensión de la vista a condición de pagar las costas dentro de un período fijo y de que si no lo bacía así se le tendría por desistido del re-curso, con costas. No convino en el pronunciamiento de que sería a su perjuicio. En nuestra resolución dijimos que aun si éste fuera uno de esos casos en que la orden de la corte pudiera perjudicar al demandante, éste no había demostrado que su situación había sido empeorada. Nos damos ahora cuenta de que esto quizá haría que la situación pareciera ambigua al demandante en caso de que deseara iniciar el litigio de nuevo. Sin embargo, somos personalmente del criterio que en ningún caso puede el desistimiento de un recurso como el presente hacerse en perjuicio del demandante. Tenemos la idea de que la corte no tiene facultad para pre-juzgar una acción de daños y perjuicios que ha de radicarse más tarde; y que en esta clase de acciones no puede crear una situación de res adjudicata contra el demandante. Ade-más, la probabilidad es que la corte tan sólo estaba haciendo definitivo el pronunciamiento de costas.
No podemos convenir con el apelante en que debemos ahora entrar en los méritos de una supuesta prescripción de fin caso futuro. Tal alegación, de existir, debe suscitarse únicamente en un nuevo recurso a opción de la parte deman-*733dada, y quizá nunca sea planteada. El Pueblo v. Brau, 27 D.P.R. 779, 785.
El Jnez Asociado Sr. Aldrey no intervino.